 
Internet Banking Experiencing All-in-One Engine Strategic Cooperation Agreement


Party A: Henan Branch of China Construction Bank
Address: 80 HuaYuan Road, ZhengZhou City
Responsible Party: Xu, HuiBin


Party B: Shanghai Borong Dingsi Computer Technology Co., Ltd.
Address: Suite 1776, 601 HuanCheng Road, JiaDing District, Shanghai
Legal Person: Zhang, Bin
 
In order to spread the knowledge of internet banking, encourage clients to
accept and use internet banking as one of the new banking tools, exploit the
potential of the clients, discover new knowledge, new technique-using
environment, search new profit generation methods, Party A and Party B negotiate
to adopt this strategic cooperative model to develop the market for the purpose
of expanding valid client base, converting latent client value into patent one,
to achieve the purpose of mutual development. Party A and Party B agree to adopt
this Agreement as follows:


Section 1: Scope of Cooperation


 
1.
Party A may use free of charge the Internet Banking Experiencing All-in-One
Engine (the “Engine,” which includes hosting machines, Knowledge and Information
Dissemination Screens, etc., with a value of RMB 14,000 Yuan per Engine, the
ownership of which belongs to Party B as provided in detail in the appendix)
provided by Party B to develop its internet banking services. Party B may use
the Engine and its Knowledge and Information Dissemination Screens to publicize
certain financial, economical and cultural information with the scope of this
Agreement to spread the knowledge and exploit the potential value of clients.

 
2.
Exclusivity of Cooperation: With the term of this Agreement, Party A and Party B
agree to the exclusive cooperation of the similar product and the similar
cooperative method and to publicize certain financial, economical and cultural
information with the scope of this Agreement via the Knowledge and Information
Dissemination Screens.

 
3.
The term of this Agreement is EIGHT (8) years, starting from the effective date
of this Agreement. After the expiration of this Agreement, the Parties may
negotiate matters of further cooperation.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 2: Method of Cooperation


 
1.
Equipment Installation and Operation

 
i.
Party B shall install the Engines for all the websites owned by Party A, with at
least one Engine for each website. With the term of this Agreement, if Party A
is to add new websites, Party B shall install Engines for the new website.

 
ii.
Party A shall cooperate with Party B to select suitable areas of its websites
for the installation of the Engine, and provide Party B with such necessity as
internet, network, and electricity for the operation of the Engines. Party A
shall be responsible for the daily operation of the Engines.

 
iii.
Party B shall customize the installation of the Engine according to the layout
of the website hosting space of Party A, the size of the area, its environment,
facility and its style, in order to achieve harmony with the surrounding areas.

 
iv.
Party B shall maintain the Engine free of charge to Party A, upgrade the Engine
if necessary, and to provide new Engines for free if there is a need for market
development.

 
v.
In order to achieve an economy of scale and real effects, websites which are
ready to be so equipped should be finished as soon as possible after the signing
of this Agreement.

 
2.
Knowledge Dissemination

 
i.
Party A is responsible for the design and development of Information
Dissemination Management Platform and Party B is responsible for the
dissemination of all information. If Party A should be fined or subjected to any
penalty by the government for the dissemination of information, Party B agrees
to be responsible for the damages suffered by Party A.

 
ii.
The scope of information dissemination under this Agreement includes such
financial, economical, cultural and educational information as internet banking,
bank cards, personal loans, insurance, funds, bonds related to the clients of
the China Construction Bank (the “Bank”).

 
iii.
Party B shall gather and edit information on a daily basis according to the
three principles of benefiting the development of the Bank’s sales, meeting the
needs of the Bank’s clients and following all applicable laws and regulations.
Party A shall monitor the work of Party B according to the same three
principles.

Within the term of this Agreement, if Party A is to discover that the
information disseminated by Party B exceeded the scope of this Agreement or that
Party B disseminated false information or other illegalities on the part of
Party B, Party A may terminate this Agreement free of any liability. If Party A
is to be sued by a third party or involved in litigation due to the above
reasons, Party B shall answer such lawsuits or participate in such litigation on
behalf of Party A using its own expenses and shall reimburse Party A for any and
all damages and expenses suffered therefore.
 
iv.
Party A shall assist Party B in consolidating and analyzing the needs of the
clients and in gathering valuable information.

 
v.
At least two (2) hours should be reserved each day for such activities as
knowledge of internet banking, introduction of products and marketing.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Client Base Expansion

 
i.
Party A and Party B shall utilize this innovative service model to strengthen
their cooperation, work together to develop and nurture market needs, and to
diversify and expand client base.

 
ii.
Party A and Party B shall strengthen their business management, ensure the
smooth operation of their systems and services, better serve their clients,
consolidate client relations, enhance the satisfaction of clients and to exploit
value potentials.



Section 3. Breach and Liability


With the term of this Agreement, if Party A fails to cooperate with Party B
exclusively due to the fault of Party A, Party A shall pay to Party B the
residual value of the Engine (RMB 14,000 Yuan/per Engine). Party A shall
continue to use the Engine. The residual value of the Engine is calculated as
follows:


Residual Value = the value of the Engine * (8 – n) / 8
n is the number of years of cooperation when this Agreement is terminated and n
is less or equal to 8 (years).


Party B Breaches. If due to the fault of Party B, Party B fails to maintain or
upgrade the Engine so that the service fails to run properly, Party shall pay
liquidated damages to Party A for each such occurrence. Liquidated damages shall
be 1,000 RMB Yuan per occurrence; If such occurrence exceeds three times
(inclusive), Party A may terminate this Agreement free of any liability in
addition to be paid the liquidated damages.
Party B represents and warrants that the Engines it provided and any related
softwares do not infringe upon the intellectual property or any other rights of
any third party; if Party A is to be sued by a third party or involved in
litigation due to the above reasons, Party B shall answer such lawsuits or
participate in such litigation on behalf of Party A using its own expenses and
shall reimburse Party A for any and all damages and expenses suffered therefore.


Section 4 Miscellaneous


1.  This Agreement has four counterparts with each Party holding two copies.
This Agreement shall become effective upon the signing and sealing of the
corporate chops by the Parties’ respective legal person or responsible party.


2. The Parties may agree to supplemental agreement to cover any related issues
not discussed herein and any adjustments necessitated by changed circumstances.
Any such supplemental agreements shall be incorporated into this Agreement and
have the same validity and enforceability.


 
 

--------------------------------------------------------------------------------

 


Party A (Seal):


/s/ Zheng Li


Responsible Party or Authorized Representative
August 7, 2008


Party B (Seal):


/s/ Hai Cui


Legal Person or Authorized Representative
July 18, 2008


 
 

--------------------------------------------------------------------------------

 